                                           Case 1:20-cv-01100-EPG Document 8 Filed 08/07/20 Page 1 of 1



                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL RUIZ,                                         Case No. 20-cv-05131-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF TRANSFER
                                                  v.
                                   9
                                                                                             Re: Dkt. Nos. 4, 5
                                  10     JUNIOR FORTUNE, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case brought pro se by a state prisoner. Plaintiff presents allegations

                                  14   regarding events that occurred at Pleasant Valley State Prison which is located within the venue of

                                  15   the United States District Court for the Eastern District of California. Plaintiff is incarcerated in

                                  16   this district. Because the allegations occurred in the Eastern District and the defendants reside

                                  17   there, venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).

                                  18          This case is TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the Court will not rule upon

                                  20   plaintiff’s motions (Docket Nos. 4, 5) which are VACATED.

                                  21          IT IS SO ORDERED.

                                  22   Dated: August 7, 2020

                                  23

                                  24
                                                                                                      JAMES DONATO
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
